MEMORANDUM***
Volodia Grigorian, his wife Genrita Aroutiounian, and their son, Artem Grigorian, natives and citizens of Armenia, petition for review of the Board of Immigration Appeals’ (“BIA”) decision affirming without opinion an immigration judge’s (“IJ”) denial of their applications for asylum, withholding of deportation and relief under the Convention Against Torture (“Convention”). Because transitional rules apply, Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction under 8 U.S.C. § 1105a(a). We review for substantial evidence, see Meza-Manay v. INS, 139 F.3d 759, 762 (9th Cir.1998), and we deny the petition for review.
The IJ found changed country conditions such that petitioners do not have a well-founded fear of future persecution on account of an enumerated ground. Petitioners do not challenge either that finding *343or the denial of relief under the Convention in the opening brief. They have therefore waived these issues. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
Because petitioners failed to establish eligibility for asylum, they necessarily failed to meet the more stringent standard for withholding of deportation. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
PETITIONS FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.